Title: From Thomas Jefferson to James Madison, 5 April 1798
From: Jefferson, Thomas
To: Madison, James


          
            Philadelphia Apr. 5. 98.
          
          I wrote you last on the 29th. ult. since which I have no letter from you. these acknolegements regularly made and attended to will shew whether any of my letters are intercepted, and the impression of my seal on wax (which shall be constant hereafter) will discover whether they are opened by the way. the nature of some of my communications furnishes ground of inquietude for their safe conveyance. the bill for the federal buildings labors hard in Senate, tho’ to lessen opposition the Maryland Senator himself proposed to reduce the 200,000 D. to one  third of that sum. Sedgwick & Hillhouse violently opposed it. I conjecture that the votes will be either 13 for & 15 against it, or 14 & 14. every member declares he means to go there, but tho’ charged with an intention to come away again not one of them disavowed it. this will engender incurable distrust.—the debate on mr Sprigg’s resolutions has been interrupted by a motion to call for papers. this was carried by a great majority. in this case, there appeared a separate squad, to wit the Pinckney interest, which is a distinct thing, and will be seen sometimes to lurch the President. it is in truth the Hamilton party, whereof P. is only made the stalking horse. the papers have been sent in & read, & it is now under debate in both houses whether they shall be published. I write in the morning, & if determined in the course of the day in favor of publication, I will add in the evening a general idea of their character. private letters from France by a late vessel which sailed from Havre Feb. 5. assure us that France classing us in her measures with the Swedes & Danes, has no more notion of declaring war against us than them. you will see a letter in Bache’s paper of yesterday which came addressed to me. still the fate of Sprigg’s resolutions seems in perfect equilibrio.—you will see in Fenno two numbers of a paper signed Marcellus. they promise much mischief, and are ascribed, without any difference of opinion, to Hamilton. you must, my dear Sir, take up your pen against this champion. you know the ingenuity of his talents, & there is not a person but yourself who can foil him. for heaven’s sake then, take up your pen, and do not desert the public cause altogether.
          
            Thursday evening. The Senate have to-day voted the publication of the communications from our envoys. the House of Repr. decided against the publication by a majority of 75. to 24. the Senate adjourned over tomorrow (good Friday) to Saturday morning: but as the papers cannot be printed within that time, perhaps the vote of the H. of R. may induce the Senate to reconsider theirs. for this reason I think it my duty to be silent on them. Adieu.
          
        